Citation Nr: 0839501	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  97-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
claimed as due to medication taken for service-connected 
residuals of fractured cervical spine with traumatic 
arthritis, spurs and calcium deposits.


REPRESENTATION

Appellant represented by:	Mark R  Lippman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
by the Columbia, South Carolina Department of Veterans 
Affairs (VA) Regional Office (RO) which denied entitlement to 
service connection for cirrhosis of the liver.

In January 1998, the veteran appeared at a hearing before a 
hearing officer at the RO.  A copy of the transcript is of 
record.  

In February 1999, the Board remanded this matter for further 
development, to include a VA examination.  

In December 2001, the Board denied service connection for 
cirrhosis of the liver, claimed as due to medication taken 
for service-connected residuals of fractured cervical spine 
with traumatic arthritis, spurs and calcium deposits.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2002, the Court vacated the December 2001 decision 
and remanded the matter to the Board.

In March 2003, the Secretary filed a Notice of Appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In April 2004, the Federal Circuit granted the Secretary's 
Motion to Vacate the Court's December 2002 order and remanded 
the matter to the Court.  

In June 2004, the Court ordered the January 2003 judgement 
recalled and ordered the December 2002 order revoked.  It 
further ordered that the December 2001 decision be vacated 
and that the matter be remanded to the Board.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In its June 2004 order, the Court noted that while the 
veteran's claim was pending before the Board, Congress 
enacted the Veterans Claims Assistance Act of 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  It observed that 
VCAA amended 38 U.S.C.A. § 5103 to require that VA provide 
certain notice prior to deciding a claim.  38 U.S.C.A. 
§ 5103(a); see 38 C.F.R. § 3.159(b).

The Court noted that it could not intuit that there was no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim if notice was provided.  The 
Court further noted that any suggestion by the Secretary in 
his pleading that the duty to notify was satisfied and that 
the Board's failure to adequately discuss the amended duty 
was therefore harmless was unavailing.  The Court added that 
it could not conclude that the Board's failure to discuss 
adequately the amended duty to notify was nonprejudicial 
error.  

The Court stated that on remand, the Board was to ensure that 
the veteran was provided with the requisite VCAA notice.  
Given the Courts findings and order, this case must be 
remanded to ensure that the veteran and his attorney receive 
all notice required by the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his attorney 
with a VCAA letter that tells them (1) 
what evidence is necessary to 
substantiate the claim (in this case 
because they contend that cirrhosis was 
caused by medication for service 
connected conditions, they would need a 
competent medical opinion supporting that 
theory); (2) what evidence VA will seek 
to provide; (3) what evidence the veteran 
is expected to provide; and (4) provides 
notice of the rating and effective date 
elements of the claim.  Dingess v. 
Principi, 18 Vet App 510 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The requirement that VA tell 
claimants they should submit all relevant 
evidence or information in their 
possession has been repealed for claims 
pending on For claims pending before VA 
on or after May 30, 2008, 38 C.F.R. 3.159 
was recently amended to eliminate the 
requirement that VA request that a 
claimant submit any evidence in his or 
her possession that might substantiate 
the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

2.  If the claim remains denied, the AMC 
or RO should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

